 In the Matter of CRAMP SHIPBUILDING COMPANYandINDUSTRIAL UNIONOF MARINE&SHIPBUILDING WORKERS OF AMERICA,AND LOCAL No. 42THEREOFCase No. R-4516SUPPLEMENTAL DECISIONANDORDER REVOKING CERTIFICATION OFREPRESENTATIVESAugust, 28, 19.13On December 18, 1942, the National Labor Relations Board issueda Decision and Direction of Elections in the above-entitled proceed-ing.,On January 26, 1943, pursuant to the results of the orderedelections, IndustrialUnion of Marine & Shipbuilding Workers ofAmerica, Local No. 42, hereinafter called the Union, was certifiedas the exclusive collective bargaining representative of threeunits ofthe Company's employees, including a unit of leadingmen.On May19, 1943, on the basis of the Board's Decision inMatter of The Mary-land Drydock Company ,2which issued subsequent to the Decision inthe instant case, the Company filed a motion to reopen the instantproceeding and to revoke the certification of the Union as the col-lective bargaining representative of its leadingmen.On May 25,1943, the Union filed an answer to the Company's motion. On May27, 1943, the Board issued an order to show cause why the motion ofthe Company should not be granted. Thereafter the Company fileda reply and the Union filed a rejoinder. On July 13, 1943, pursuantto notice served upon all parties,a hearingfor the purpose of oralargument on the Company's motion was held before the Board atWashington, D. C.The Company and the Union appeared.The Board has considered the motion of the Company, the Union'sanswer, the Company's reply to the Union's answer, the Union'srejoinder, and the oral argument, and herebygrantsthe motion of theCompany for thereasons setforth below.In theMaryland Drydockcase, referred to above, the Board heldthat supervisors could not constitute an appropriate unit within the146 N L.R. B. 115.9149N.L.R. B. 733.52 N. L. R. B., No. 38.309 310DECISMONS OF NATIONAL LABOR RIELATIOI' S BOARDscope of the Act and dismissed petitions seeking separate units oftemporary supervisors, working leaders, and leaders.There is nodispute in the instant case that the leadingmen involved herein aresupervisors and exercise as much supervisory power as the temporarysupervisors in theMaryland Drydockcase.In our Decision in theinstant case we stated,In the Company's supervisory heirarchy the quartermen andleadingmen perform those functions generally attributed to minorsupervisors.They assign work, prepare and follow up jobs, andsee that production standards are maintained both as to quantityand quality of output.Their supervisory powers are not ex-tensive.Thus, they only recommend disciplinary action, promo-tions or advancement, and discharge.Quartermen and leading-men are paid by the hour at rate differentials above that of thehighest rated mechanic whom they supervise. * * * Leading-.men lead from 20 to 50 men.Thus the fundamental issue in this proceeding is, granting that lead-ingmen are supervisors as defined in theMaryland Drydockcase;whether the policy enunciated therein may be applied in a supple-mental proceeding of a case in which a certification issued prior tothe adoption of theMaryland Drydockdoctrine.The Union argues that once having issued a certification, the Boardcannot revoke it.Two grounds are advanced in support of this con-tention : first, that the Board, although given express power by Con-gress in Section 10 (d) of the Act to "modify or set aside, in wholeor in part, any finding or order made" in a complaint case, is notgiven express power to modify or set aside rulings made in repre-sentation cases; and, secondly, that a certification once having issuedpursuant to a Decision of the Board becomes in effect a vested propertyright,which according to legal principles followed by the courts,cannot be subsequently disturbed by an overruling of the earlierDecision.While it is true that the Act contains no express provision grantingthe Board the power to revoke certifications, it does not necessarilyfollow that the Board lacks such power. It is equally true that the Actdoes not prohibit the exercise of such power.Nor does the Act statefor how long a period a certification is valid; yet the Board has con-sistently held that a certification which has been in existence for 1 yearis no bar to a new determination of representatives.A certificationmust be viewed as a means for effectuating the policies of the Act.Assuch, the certification is not intended to be a final order comparable to ajudgment rendered in a court,3 but is a determination that may bemodified, in which respect it is more nearly analogous to an injunction..3 Cf.UnitedEmployees Associationv.N. L. R. B,96 F. (2d) 875 (C. C. A 3 1938)American Federationof Labor v. N. L. R.B., 308 U. S. 401. CRAMP SHIPBUILDIING COMPANY311industrial peace, or until a new question affecting commerce arisesconcerning the representation of employees, it remains effective.Butwhen the certification ceases to effectuate the policies of the Act, orwhen its continued existence would be contrary to settled principlesadopted by the Board in the enforcement of the Act, it may be revoked.In the instant proceeding, the outstanding certification of the Unionas the collective bargaining representative of the Company's leading-men places the Board in an anomalous position. Should the Companynow refuse to bargain with the Union for its leadingmen, under theAct the normal recourse of the Union would be to file with the Boarda charge alleging violation of Section 8 (5) of the Act. Ordinarily, insuch a complaint proceeding, provided that not more than a reasonabletime had elapsed since certification was issued, the Board's finding of aviolation of Section 8 (5) would follow as a matter of course.' But tosupport the ultimate finding of a violation of Section 8 (5) requiresamong other findings a subsidiary finding that there is an appropriateunit for which the charging Union has sought to bargain.However,if such a charge were filed in this case, the Company's leadingmencould not be recognized by the Board as an appropriate unit under theMaryland Drydockdoctrine.We would be compelled, therefore, torefuse to issue any complaint alleging a refusal to bargain with theUnion for the Company's leadingmen, even though the Union had beencertified as the collective bargaining representative of the leadingmen.We are of the opinion that it is sounder policy from the standpoint ofthe most effective administration of the Act, to revoke such a cerifica-tion in a supplemental representation proceeding, than to delay actionuntil the complaint stage has been reached.Upon all of these con-siderations, we find that there is no merit to the Union's argument thatthe Board has no power under the Act to revoke a certification previ-ously issued.Nor do we agree with the Union that the issuance of a certificationconfers a private right upon the labor organization certified, whichthereafter cannot be disturbed.The Supreme Court of the UnitedStates in construing the Act has stated that a proceeding by the Boardunder the Act is not for the adjudication of private rights, and thatthe Act "contemplates no more than the protection of the public rightswhich it creates and defines." 5A certification of representativesmerely declares that a named labor organization is the exclusive repre-sentative of certain employees, and its primary purpose is to induce4 SeeMatter of Botany Worsted Mills,41 N L R.'B 218;Matter of The Century OrfordManufacturing Corporation,47N. L.R B 835; andMatter of Appalachian Electric PowerCompany,47 N. L R. B. 821.'SeeNational Licorice Co v N. L. R B ,309 U. S 350, 362, 366 ;.Amalgamated UtilityWorkers (C I. 0.) v Consolidated Edison Co of NewYork, 309 U S 261, 265;Inter-national Association of Machinists v. N. L. R. B.,311 U. S. 72, 80;Phelps Dodge Corp. v.N. L. It. B.,313 U. S. 177, 193-4. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective bargaining with that representative in accordance with thepolicies of the Act.That a certification thus declares the exclusivestatus of one labor organization, as against all other labor organiza-tions, as the party with which bargaining relations must be carriedon, does not alter the fact that it is but a means of effectuating thepolicies of the Act. , Had the Union and the Company entered intoa contract in reliance upon our certification, and were that contractstill in effect, we would not disrupt the contractual relationship thusestablished.In this case, however, there is no contractual relation-ship between the Company and the Union respecting the leadingmen.Therefore, the Board is of the opinion that the purpose of the Actwould best be effectuated by revoking a certification which declaresa labor organization to be the exclusive bargaining representative,and therefore entitled to be recognized as such, of a unit of employeeswhich no longer is appropriate.ORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the certification of IndustrialUnion of Marine & Shipbuilding Workers of America, Local No. 42,as the collective bargaining' representative of the leadingmen ofCramp Shipbuilding Company, Philadelphia, Pennsylvania, be,,and ithereby is, revoked.CHAIRMAN HARRY A. MILLIS, concurring specially :I concur in the majority opinion to the extent that it holds that,in these circumstances, the Board has the power to revoke a previous-ly issued certification of representatives.I also concur in the revoca-tion of the certification of the Union as the collective bargainingrepresentative of the Company's leadingmen, on the basis of my dis-senting opinion inMatter of The Maryland Drydock Company."Asstated there, a labor organization representing production and main-tenance employees in one unit, and seeking to represent supervisoryemployees in another, should make proper provision for the organiza-tional autonomy of the latter group.The record in the instant pro-ceeding indicates that the leadingmen are grouped in what may becalled a "cell" within a local representing the production and main-tenance employees; and that any collective bargaining contract cov-ering leadingmen, and approved by them, must be also approved bya vote of the entire local, in which the leadingmen are outnumberedas many as 30 to 1. Because these facts demonstrate that the lead-ingmen do not possess true organizational autonomy, I agree withthe result reached by the majority opinion.6 See footnote 2,supra.